Schwellenbach, J.
(dissenting)—Originally, municipal corporations did not come within the provisions of the workmen’s compensation act. In 1921, the act was amended to include them. That amendment, which is now RCW 51.12-.050, provides in part:
“Whenever the state, county, any municipal corporation, or other taxing district shall engage in any extrahazardous work, ... in which workmen are employed for wages, this title shall be applicable thereto. . . . ”
The amendment does not cover employees engaged in ex-trahazardous work. It covers counties engaged in extra-hazardous work. We have held that the operation of a hospital is not extrahazardous. It seems to me that the department is attempting to enter through the back door.